UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
MICHAEL CICERO,

                                    Petitioner,                   MEMORANDUM & ORDER
                                                                  19-MC-1143 (MKB)
                           v.

UNITED STATES OF AMERICA,

                                    Respondent.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

           Petitioner Michael Cicero, proceeding pro se, filed the above-captioned petition to seal or

expunge the record in United States v. Cicero, No. 95-CR-483 (E.D.N.Y. Dec. 29, 1995), on the

grounds that he has conducted himself well since his conviction and his criminal record has

affected his employment opportunities. (See Pet’r Mot. to Expunge (“Pet’r Mot.”) 3–4, Docket

Entry No. 1.) 1 The government opposes the petition arguing that the Court lacks jurisdiction to

grant the relief Petitioner seeks. (Letter dated July 14, 2019 (“Gov’t Opp’n”), Docket Entry No.

4.)

           For the reasons set forth below, the Court denies Petitioner’s motion without prejudice

for lack of jurisdiction.

      I.   Background

           On August 3, 1995, Petitioner pled guilty to dealing in firearms without a license in

violation of 18 U.S.C. § 922(a)(1)(A). (Gov’t Opp’n 1.) On October 17, 1995, Judge Charles P.

Sifton sentenced Petitioner to eighteen months of imprisonment followed by two years of


           1
        Because Petitioner’s motion is not consecutively paginated, the Court refers to the page
numbers assigned by the electronic case filing system.
supervised release. (J. of Conviction, United States v. Cicero, No. 95-CR-483 (E.D.N.Y. Dec.

29, 1995).) On April 29, 2019, Petitioner filed the instant petition to seal or expunge his criminal

record. 2 Petitioner states that he has obtained a college degree, is pursuing a graduate degree, is

raising two daughters, and has been consistently employed. (Pet’r Mot. 3–4.) On one occasion,

he “was forced to resign from a job due to [his conviction].” (Id. at 3.)

       The government opposes the petition on jurisdictional grounds, arguing that in light of

Doe v. United States, 833 F.3d 192 (2d Cir. 2016), the Court lacks jurisdiction to grant Petitioner

relief in light of the Second Circuit’s holding in Doe. (Gov’t Opp’n 1–2.)

  II. Discussion

           a.   Standard of review

       Federal district courts lack subject matter jurisdiction to expunge lawful convictions,

except in limited circumstances provided for by statute, 3 and cannot exercise ancillary

jurisdiction to do so. Doe, 833 F.3d at 196–97 (explaining that the court was “not persuaded that

the [d]istrict [c]ourt had subject matter jurisdiction to decide” the motion to expunge because

none of the Federal Rules of Criminal Procedure “remotely suggest[] . . . that district courts



       2
          Courts apply the same standard in analyzing motions to seal and motions to expunge
criminal records. See Doe v. United States, 833 F.3d 192, 196 n.1 & n.2 (2d Cir. 2016) (using
the words “expunge,” “seal” and “delete” interchangeably with respect to arrest or conviction
records).
       3
          Pursuant to 18 U.S.C. § 3607(c), certain first-time drug offenders who were less than
twenty-one years old at the time of the offense may be placed on probation, and, at the end of
that term of probation, “the court shall enter an expungement order.” 18 U.S.C. § 3607(c); see
also Doe v. United States, 833 F.3d at 199 (describing this statute and 18 U.S.C. § 5021(b), a
statute repealed in 1984 that provided for a youthful offender’s conviction to be set aside upon
discharge from probation). Other federal provisions provide for the expungement of
deoxyribonucleic acid (“DNA”) records if a conviction is overturned, see 10 U.S.C. § 1565(e)
(records held by the Department of Defense); 42 U.S.C. § 14132(d) (FBI DNA records), and for
the expungement of an involuntary bankruptcy under certain circumstances, 11 U.S.C.
§ 303(k)(3) (records pertaining to involuntary bankruptcy).
                                                  2
retain jurisdiction over any type of motion years after a criminal case has concluded,” and that

none of the recognized bases for ancillary jurisdiction applied). While district courts have

ancillary jurisdiction to expunge “arrest records after an order of dismissal,” id. at 197 (citing

United States v. Schnitzer, 567 F.2d 536, 538 (2d Cir. 1977)), they have no jurisdiction to

expunge records of conviction because “expunging a record of conviction on equitable grounds

is entirely unnecessary to ‘manage [a court’s] proceedings, vindicate its authority, [or] effectuate

its decrees,’” id. at 198 (alterations in original) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 379–80 (1994)).

          b.   Petitioner’s motion to expunge

       Petitioner does not challenge the validity of his conviction for the unlicensed sale of

firearms. (See Pet’r Mot.) Nor does Petitioner point to any statutory exception that would confer

jurisdiction upon the Court to consider his motion. (See id.) Accordingly, the Court lacks

jurisdiction to consider the petition. See Doe, 833 F.3d at 196–97 (explaining that there was no

basis to exercise supplemental jurisdiction “years after a criminal case has concluded” and no

basis for ancillary jurisdiction over motions to seal or expunge the record of a valid conviction);

Mount v. United States, No. 19-MC-3043, 2021 WL 722434, at *1 (E.D.N.Y. Feb. 24, 2021)

(noting that under Second Circuit law, district courts “do not have jurisdiction to expunge valid

criminal convictions” (citing Doe, 833 F.3d at 97)); Patterson v. United States, No. 19-MC-

2986, 2020 WL 5820155, at *1 (E.D.N.Y. Sept. 30, 2020) (denying motion to expunge or seal

criminal record because “the [d]istrict [c]ourt ha[s] no authority to expunge the records of a valid

conviction” (quoting Doe, 833 F.3d at 199)); United States v. Rodriguez, No. 01-CR-497, 2020

WL 881991, at *2 (S.D.N.Y. Feb. 24, 2020) (“The [c]ourt does not have jurisdiction to expunge

criminal records based solely upon equitable grounds such as those cited by [the] [p]etitioner,



                                                  3
namely his belief that the criminal conviction(s) in this case may be preventing his advancement

in the workplace.”); Melvin v. United States, No. 18-MC-3359, 2019 WL 5394646, at *2

(E.D.N.Y. Oct. 21, 2019) (dismissing petition for expungement because the “petitioner [did] not

challenge the validity of her conviction, and the underlying criminal case concluded almost a

decade ago. . . . [and] [p]etitioner has not supplied other facts that could distinguish her case

from Doe or qualify for the limited exceptions that would allow the [c]ourt to consider the

motion”); United States v. Lysaght, No. 97-CR-644, 2018 WL 5928461, at *2 (S.D.N.Y. Nov.

14, 2018) (holding that the court did not have jurisdiction over petition to expunge in light of

Doe where the petitioner’s sentencing “occurred more than [twenty] years ago, and [the

petitioner] has long since completed his sentence”); United States v. King, No. 14-CR-357, 2017

WL 4326492, at *2 (E.D.N.Y. Sept. 28, 2017) (denying request to seal or expunge conviction on

jurisdictional grounds and recognizing that the court did not have ancillary jurisdiction to seal or

expunge a criminal conviction on equitable grounds).

  III. Conclusion

       For the foregoing reasons, the Court denies without prejudice the petition to expunge

Petitioner’s criminal record.

Dated: May 24, 2021
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  4
